DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 2016/0370543 to Ocampo et al. in view of EP0978739A2 patent publication (the ‘739 publication) and further in view of JP05264848A patent publication (applicant cited, the ‘848 publication).
Regarding claim 1, Ocampo teaches a method for manufacturing an optical fiber, the method comprising: a step of exposing a glass fiber by stripping a fiber coating layer at an end portion, on a splicing side, of each of a pair of optical fibers (step of stripping primary and secondary coatings 120, 130 at end portions of fibers where they are to be spliced, [0027], results of which can be seen in Fig. 2, ); a step of fusion-splicing end surfaces of the glass fibers (the fibers are butt spliced, and although Ocampo does not specify a fusion splicing process, it is disclosed in the ‘848 publication and well-known in the art for connecting a multiple fibers for its advantage to eliminate an interface of fiber ends and any 
Ocampo does not teach that the fiber coating layer includes a primary resin layer on an inner peripheral side and having a Young's modulus of 0.5 MPa or less and a secondary resin layer on an outer peripheral side and having a Young's modulus of 800 MPa or greater.  However, Ocampo states the primary/inner coating 130 may be a soft crosslinked polymer material having a low Young’s modulus of less than 5 MPa and a secondary/outer coating 120 has a relatively high Young’s modulus of more than 2000 MPa.  The ‘739 publication also teaches an optical fiber splice 390 protected by two layers of different materials, an inner tube 372 made of a lower modulus material such as EVA and an outer tube 376 made of a higher modulus material such as polyethylene.  This is similar to Ocampo’s two fiber coatings, where the primary/inner coating forms a relatively soft, elastic, compliant material encapsulating the glass fiber and the secondary/outer coating functions as a tough, protective outer layer that prevents damage to the optical fiber during processing, handling and use.  It thus would have been obvious to one having ordinary skill in the art to modify Ocampo’s invention by also using the two layers of different materials of different Young’s modulus to both encapsulate and protect the splice, as suggested by the ‘739 publication, by selecting from known materials in the art having appropriate Young’s moduli (e.g., as detailed in [0025], [0026] of Ocampo) to form two layers of coating at the splice junction, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Ocampo further does not teach that the step of exposing is a step of forming a shape of a coating edge of the fiber coating layer which includes the primary resin layer and the secondary resin layer into a tapered shape which becomes narrower toward the end portion side, and wherein the step of recoating is a step of coating the protective resin to include the coating edge.  The ‘848 publication .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ocampo et al., the ‘739 publication, and the ‘848 publication as applied to claim 1 above, and further in view of WO2011/118293A1 patent publication (the ‘293 publication, English translation attached).  Ocampo et al., the ‘739 publication, and the ‘848 publication suggest the method of recoating the fiber splice junction having the tapered coating edges as detailed above but fail to specify a step of irradiating a portion of the fiber coating layer to be stripped with ultraviolet rays to increase the Young's modulus of the primary resin layer.  The ‘293 publication teaches a method of removing a secondary coating layer 30, which can be made of an ultraviolet curable resin such as a urethane acrylate-based ultraviolet curable resin, and the secondary coating layer 30 can be removed by irradiation with an ultraviolet beam in a pulsed manner, e.g., an excimer laser, so that the ultraviolet curable resin absorbs the ultraviolet rays and is heated and cured (increasing its Young’s modulus) and burnt off.  The removal of the secondary coating layer 30 can be easily performed using the UV laser, it is not necessary to prepare a special device in the manufacturing process.  (See portion of translation with reference to Figs. 5B, 5C)  It thus would have been obvious to one having ordinary skill in the art to modify the method suggested by Ocampo et al., the ‘739 publication, and the ‘848 publication above, since the laser used by the ‘293 .
Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 2016/0370543 to Ocampo et al. in view of JP05264848A patent publication (the ‘848 publication).
Regarding claims 4, 5, Ocampo teaches an optical fiber (200) in which a fiber coating layer at an end portion, on a splicing side, of each of a pair of optical fibers is stripped (corresponding to area of a splice-junction coating 230), end surfaces of glass ([0024]) fibers are fusion-spliced (the fibers are butt spliced, and although Ocampo does not specify a fusion splicing process, it is disclosed in the ‘848 publication and well-known in the art for connecting a multiple fibers for its advantage to eliminate an interface of fiber ends and any resulting scattering and/or reflection loss at said interface), and a protective resin (the splice-junction coating 230 may be a cured polymer product of a precursor composition) is provided on a periphery of a fused portion of the glass fibers (proximate a splice junction 240), wherein the fiber coating layer includes a secondary resin layer on an outer peripheral side and a primary resin layer on an inner peripheral side (a primary/inner coating 130 may be a soft crosslinked polymer material having a low Young’s modulus of less than 5 MPa).  Although Ocampo does not further specify a range of and having a Young's modulus of 0.15 MPa or greater and 0.5 MPa or less, Ocampo teaches that the primary/inner coating forms a relatively soft, elastic, compliant material encapsulating the glass fiber.  It would have been obvious to one having ordinary skill in the art to modify Ocampo’s invention by selecting from known materials in the art having appropriate Young’s modulus or performing routine experimentation to determine a range of said Young’s modulus best suitable for this purpose of the primary coating for the fiber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to teach or suggest a further step of cooling a portion of the optical fiber to increase the Young's modulus of the primary resin layer, prior to the step of exposing, when considered in view of the rest of the limitations of the claim.  Although JP2008-527420A describe a method that places the coated fiber in liquid nitrogen to temporarily cure the fiber to facilitate removal a portion of the optical fiber to be removed, so as to create the tapered coating edge.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPub20050158001, on a splice junction coating is characterized by a Young's modulus that is at least about 1500 MPa.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLIE Y PENG/Primary Examiner, Art Unit 2883